United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.S., Appellant
and
U.S. POSTAL SERVICE, BULK MAIL
CENTER, Jacksonville, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-616
Issued: September 22, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 2, 2009 appellant filed a timely appeal from the Office of Workers’
Compensation Programs merit decisions dated August 26, October 7 and November 5, 2008.
Under 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that he sustained a left shoulder injury in
the performance of duty on June 30, 2008.
FACTUAL HISTORY
Appellant, a 53-year-old equipment operator, filed a Form CA-1 claim for benefits on
June 30, 2008, alleging that on that day he injured his left shoulder when his vehicle ran over a
bump in the road. He submitted a June 30, 2008 Form CA-17 duty status report, a June 30, 2008
Form CA-16 authorization for treatment report and a June 30, 2008 accident report from
Dr. Joseph J. Czerkawski, Board-certified in internal medicine, which indicated that he injured

his left shoulder/left rotator cuff on June 30, 2008. The June 30, 2008 accident report indicated
with a checkmark that appellant’s left shoulder injury was work related.
On July 18, 2008 the Office advised appellant that it required additional factual and
medical evidence to determine whether he was eligible for compensation benefits. It asked him
to submit a comprehensive medical report from his treating physician describing his symptoms
and the medical reasons for his condition and an opinion as to whether his claimed condition was
causally related to his federal employment. The Office requested that appellant submit the
additional evidence within 30 days.
In a June 30, 2008 report, received by the Office on August 7, 2008, Dr. Czerkawski
stated that appellant’s left shoulder was tender and painful and had been bothering him because
he hit a bump while driving. He advised that appellant had surgery to repair his left rotator cuff
approximately one year prior to his examination. Dr. Czerkawski noted some crepitus with
abduction and external rotation of the shoulder, but no instability. He advised that appellant’s
labrum was normal based on testing and opined that his rotator cuff seemed intact.
In a report dated August 6, 2008, Dr. H. Lynn Norman, Board-certified in orthopedic
surgery, stated that appellant continued to experience pain in his left shoulder with reaching up
and lifting. He noted that appellant believed he sustained a reinjury of his left shoulder in
June 2008; appellant also considered that he never fully recovered from his October 2007 left
rotator cuff surgery. On examination, Dr. Norman noted weakness with resistance in abduction
and forward flexion. He recommended that appellant continue on light-duty work with no lifting
or pushing overhead, with a limit of five pounds.
By decision dated August 26, 2008, the Office denied appellant’s claim, finding that she
failed to submit sufficient medical evidence in support of her claim that he sustained a left
shoulder injury in the performance of duty on June 30, 2008.
On September 23, 2008 appellant requested reconsideration.
In a September 10, 2008 report, Dr. Norman stated:
“I first examined [appellant] on July 18, 2008, for evaluation of ongoing
symptoms regarding the left shoulder. [Appellant] had previously had surgical
repair in October 2007 but never fully recovered from his symptoms and
continued with persistent pain. He had since returned to work with an activity
limitation of no overhead lifting with the left arm and no lifting over five pounds.
A magnetic resonance imaging [MRI] scan that was done in July [2008] was
nondiagnostic, due to the artifact from the metallic implants. I did get a shoulder
arthrogram at St. Vincent’s on September 2, 2008, which confirmed a full
thickness tear of the supraspinatus tendon of the left shoulder.
“After reviewing the clinical notes from [appellant’s] prior treating [physician,] it
is evident that his symptoms never fully recovered following the initial injury or
following the surgery. He continues with a torn rotator cuff tendon that, based on
his history and current condition, extends back to the initial work-related injury in
2007. The physical exam[ination] along with the history and review of medical
2

records establishes the fact that his rotator cuff is still torn, requires further
treatment and is directly related to the work injury that he sustained in April 2007.
“I recommend that [appellant] undergo a shoulder arthroscopy, repair of rotator
cuff tendon as indicated and will probably be an open repair due to this delayed
treatment, which has probably resulted in a retracted tendon. He could continue a
light[-]duty job status at this time with limitation of overhead lifting with the left
arm above chest height not to exceed five pounds.”
By decision dated October 7, 2008, the Office denied modification of its prior decision.
On October 28, 2008 appellant requested reconsideration.
In a July 18, 2008 report, received by the Office on October 28, 2008, Dr. Norman stated
the history of injury and noted complaints of left shoulder pain stemming from his preexisting
left shoulder condition. He related that appellant had difficulty reaching up and overhead with
the left arm and continued to experience weakness. Dr. Norman diagnosed left rotator cuff
tendinitis with possible retear.
By decision dated November 5, 2008, the Office denied modification of its prior decision.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing that the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained in
the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.2 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated upon
a traumatic injury or an occupational disease.3
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.4 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.5 The medical evidence required
to establish causal relationship is usually rationalized medical evidence. Rationalized medical
1

5 U.S.C. §§ 8101-8193.

2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

John J. Carlone, 41 ECAB 354 (1989).

5

Id. For a definition of the term “injury,” see 20 C.F.R. § 10.5(a)(14).

3

opinion evidence is medical evidence which includes a physician’s rationalized opinion on the
issue of whether there is a causal relationship between the claimant’s diagnosed condition and
the implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.6
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.7
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that her condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship.8 Causal relationship must be established by
rationalized medical opinion evidence and he failed to submit such evidence.
ANALYSIS
The Office accepted that appellant experienced left shoulder pain while driving over a
bump on June 30, 2008. The question of whether an employment incident caused a personal
injury can only be established by probative medical evidence.9 Appellant has not submitted
rationalized, probative medical evidence to establish that the June 30, 2008 employment incident
caused a personal injury that would have been competent to cause the claimed injury.
Drs. Czerkawski and Norman stated findings on examination and indicated that appellant
had left shoulder pain; however, these physicians related his left shoulder symptoms to a
previous injury and to his October 2007 surgery for left rotator cuff repair. Dr. Czerkawski
noted tenderness and pain in appellant’s left shoulder, which he attributed to hitting a bump
while driving on June 30, 2008. He noted that appellant had surgery to repair his left rotator cuff
approximately one year prior to his examination. Dr. Czerkawski noted some crepitus on range
of motion tests but found that appellant’s left shoulder was stable, that he had a normal labrum
and that his rotator cuff seemed intact. Dr. Norman stated that appellant had a torn left rotator
cuff tendon which, based on his history and current condition, was directly related to a work
injury he sustained in April 2007.10 He noted that appellant previously had surgical repair in
October 2007; however, he never fully recovered from his symptoms and experienced
6

Id.

7

See Joe T. Williams, 44 ECAB 518, 521 (1993).

8

Id.

9

See John J. Carlone, supra note 4.

10

While both Dr. Norman and Dr. Czerkawski noted that appellant had a preexisting shoulder condition and
Dr. Norman asserted that he sustained a “work injury” in April 2007, there is no indication in the record that his
preexisting left shoulder condition and October 2007 surgery for rotator cuff repair was work related. In addition,
there is no documentation in the record showing that appellant previously filed a claim or that the Office accepted a
claim based on a left shoulder injury.

4

continuous, persistent pain. Dr. Norman stated that a September 2, 2008 arthrogram indicated a
full thickness tear of the supraspinatus tendon of the left shoulder. He diagnosed left shoulder
tendinitis with probable retear of the left rotator cuff.
The weight of medical opinion is determined by the opportunity for and thoroughness of
examination, the accuracy and completeness of physician’s knowledge of the facts of the case,
the medical history provided, the care of analysis manifested and the medical rationale expressed
in support of stated conclusions.11 Although Dr. Norman did present diagnoses of appellant’s
condition, tendinitis and probable retear of the left rotator cuff, he did not sufficiently explain
how these conditions were causally related to the June 30, 2008 employment injury. The
medical reports of record did not explain how medically appellant would have sustained a left
shoulder injury because he hit a bump in the road while driving on June 30, 2008.12 There is no
indication in the record, therefore, that the diagnosed conditions were work related. Appellant
failed to provide a rationalized, probative medical opinion relating his current condition to any
factors of his employment.
The Office advised appellant of the evidence required to establish his claim; however, he
failed to submit such evidence. Appellant, therefore, did not provide a medical opinion from a
physician to sufficiently describe or explain the medical process through which the June 30,
2008 work accident would have caused or contributed to the claimed left shoulder injury. The
Office properly denied his claim for compensation in its August 26, October 7 and November 5,
2008 decisions.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish that he
sustained a left shoulder injury in the performance of duty on June 30, 2008.

11

See Anna C. Leanza, 48 ECAB 115 (1996).

12

The June 30, 2008 form reports from Dr. Czerkawski that supported causal relationship with a checkmark are
insufficient to establish the claim. The Board has held that without further explanation or rationale, a checked box is
not sufficient to establish causation.

5

ORDER
IT IS HEREBY ORDERED THAT the November 5, October 7 and August 26, 2008
decisions of the Office of Workers’ Compensation Programs be affirmed.
Issued: September 22, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

